                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE

  UNITED STATES OF AMERICA                             )
                                                       )
  v.                                                   )      No. 2:19-CR-00196-32-JRG-CRW
                                                       )
  SHERRI RENEE HILLMAN                                 )

                                              ORDER

          On January 8, 2021, the Court granted Defendant Sherri Renee Hillman’s motion for

  emergency medical furlough and ordered her release from detention at the Laurel County

  Correctional Center so that she could receive medical treatment after contracting COVID-19.

  [Order, Doc. 763]. At the time, Ms. Hillman, who has underlying conditions, was seriously ill

  and required the use of a ventilator. [Id. at 1]. The Court directed the United States Probation

  Office to monitor Ms. Hillman and ensure her presence at the hospital while she is on medical

  furlough. [Id. at 2]. The Probation Office, however, now informs the Court that the hospital has

  been unwilling to provide updates on Ms. Hillman’s status and has refused even to verify that

  she is still in the hospital.

          Ms. Hillman is hereby ORDERED to provide the Court and the Probation Office, within

  seven days of this Order’s date, with confirmation that she is still hospitalized. In addition, Ms.

  Hillman is ORDERED to provide the Court and the Probation Office with weekly updates as

  to whether she continues to remain hospitalized. Ms. Hillman is also ORDERED to provide

  the Court and the Probation Office with at least twenty-four-hours’ advance notice of her date

  of discharge from the hospital. If Ms. Hillman fails to comply with this Order, or if she leaves

  the hospital without permission of the Court, the Court will issue a bench warrant for her




Case 2:19-cr-00196-JRG-CRW Document 787 Filed 01/27/21 Page 1 of 2 PageID #: 5622
  immediate arrest, and she may be considered an escapee under 18 U.S.C. § 4082 and subject to

  additional criminal prosecution.

         So ordered.

         ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE




                                               2

Case 2:19-cr-00196-JRG-CRW Document 787 Filed 01/27/21 Page 2 of 2 PageID #: 5623
